Citation Nr: 1702177	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 1993, for the grant of service connection for hypertension.

2.  Entitlement to an initial compensable rating from July 29, 1993, to April 5, 2009, for hypertensive heart disease associated with hypertension.


REPRESENTATION

Veteran represented by:	The American Legion








ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1970. 

This matter comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and the Appeals Management Center.  

In January 2013, the Veteran failed to report for a Board hearing to be held in Washington, DC.  Therefore, no further development with regard to a hearing is necessary.  38 C.F.R. § 20.702 (2016).

In December 2014, the Board granted an effective date of July 29, 1993, for the grant of service connection for hypertensive heart disease and denied a claim of entitlement to an effective date earlier than July 29, 1993, for the grant of service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2016 memorandum decision, the Court deemed the matter of the issue of entitlement to earlier effective date for hypertensive heart disease to be abandoned.  The Court set aside the Board decision with regard to an earlier effective date for hypertension and remanded the matter for further proceedings consistent with that decision.  Although the representative listed entitlement to an effective date earlier than July 29, 1993, for the grant of service connection for hypertensive heart disease as an issue on appeal, that issue is not before the Board.

The issue of entitlement to an initial compensable rating from July 29, 1993, to April 5, 2009, for hypertensive heart disease associated with hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An April 1979 rating decision denied a claim of entitlement to service connection for hypertension.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in October 1979.  The Veteran did not file a substantive appeal.

2.  The RO received the Veteran's claim to reopen a claim of entitlement to service connection for hypertension on July 29, 1993.  The Board granted service connection for hypertension in an April 2008 decision, and the RO assigned an effective date of July 29, 1993, in a July 2010 rating decision.

3.  The weight of evidence shows that all of the Veteran's service treatment records were of record at the time of the October 1979 statement of the case.

4.  The weight of evidence shows that there was no formal claim, informal claim, or written intent to file a claim for service connection for hypertension between October 1979 and July 29, 1993.


CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 1993, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters in April 2001 and March 2006.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim being adjudicated.  The RO obtained the Veteran's service treatment records.  He was afforded the opportunity to present pertinent evidence and argument.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2016).

Relevant law and regulations

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Appellate review of an RO decision is initiated by a timely filed notice of disagreement and completed by a timely filed substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  A substantive appeal consists of a properly completed VA Form 9 "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2016).  It must be filed within 60 days of the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection and a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

There is, however, an exception that applies to claims that are reopened and granted based on additional service department records that were not of record during previous denials. 

38 C.F.R. § 3.156(c) provides that:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding [38 C.F.R. § 3.156(a)].  Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the  veteran by name, as long as the other requirements of [38 C.F.R. § 3.156(c)] are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) [The provisions of 38 C.F.R. § 3.156(c)(1) do] not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by [38 C.F.R. § 3.156(c)(1)] is effective on the date entitlement  arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease  or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by  medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Analysis

An April 1979 rating decision denied a claim of entitlement to service connection for hypertension.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in October 1979.  The Veteran did not file a substantive appeal.  Therefore, the April 1979 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The RO received the Veteran's claim to reopen a claim of entitlement to service connection for hypertension on July 29, 1993.  The Board granted service connection for hypertension in an April 2008 decision, and the RO assigned an effective date of July 29, 1993, in a July 2010 rating decision.

In the May 2016 memorandum decision, the Court noted that it appears that service records may have been associated with the claims file after the initial denial of the claim.  The Court indicated that the 1979 rating decision and 1979 statement of the case noted that there were normal blood pressure readings in service.  The Court noted that the Board in its April 2008 decision cited service treatment records showing some elevated blood pressure readings and that the Board granted the claim in part on the basis that the Veteran had elevated blood pressure readings in service.  The Court held that although the record of proceedings does not completely demonstrate which documents were added between the 1979 denial and the 2008 grant of service connection, the record raises the applicability of 38 C.F.R. § 3.156(c)(3) and remand is required.

Two sets of in-service hospitalization records show that these records were received in September 1969.  As for the other three sets of service treatment records, the Board notes that Veterans Benefits Management System (VBMS) shows that the date of receipt of these three sets of original service treatment records is January 7, 2015.  That purported date of receipt is not accurate because the actual copies of the service treatment records show that the records were mailed in March 1970 and received in April 1970.  Numerous service treatment records within these three sets contain a date stamp of April 27, 1970.  There is no date stamp on a service treatment record showing a later date of receipt of service treatment records.  A review of the electronic record shows no requests for service treatment records between the October 1979 statement of the case and the April 2008 Board decision as well as no receipt of service treatment records during that time period.  

The Court noted that the RO in the 1979 statement of the case indicated that the April 1979 rating decision found that the "[blood pressure] throughout the entire period of active service had been normal."  October 1979 statement of the case, page 3.  While the service treatment records show some elevated blood pressure readings, the RO's statement in 1979 appears to be a misinterpretation of the service treatment records rather than evidence that service treatment records were added to the record subsequent to the 1979 statement of the case.  The Board places great weight on the date stamps showing that the service treatment records were received in 1969 and 1970.  The weight of evidence shows that all of the Veteran's service treatment records were of record at the time of the October 1979 statement of the case.  Therefore, 38 C.F.R. § 3.156(c)(3) is not applicable to this claim and an earlier effective date based on the regulation cannot be granted.

As to the misinterpretation of the service treatment records by the RO in 1979, if the Veteran feels that such error was outcome determinative, the appropriate recourse is for the Veteran to file a claim of clear and unmistakable error in the April 1979 rating decision, which the Veteran has not claimed.

In a May 2011 notice of disagreement and a March 2012 VA Form 9, the Veteran argued that the Board assigned an effective date of March 31, 1970, for the grant of service connection for hypertension and that the VA Secretary and the Court noted that an effective date of March 31, 1970, had been assigned by the Board.  In the April 2008 decision, the Board granted service connection for hypertension but did not assign an effective date for the disability.  The Board did, however, deny an effective date earlier than October 27, 2000, for a 10 percent disability rating for a scar of the right lower extremity.  The Veteran appealed that denial, and in a July 2010 memorandum decision the Court reversed the Board decision and remanded the matter for the Board to award an effective date of March 31, 1970, for the 10 percent disability rating for the scar of the right lower extremity.  The Secretary's appellee brief and the Court memorandum decision do not note that an effective date of March 31, 1970, is warranted for hypertension.  Instead, the appellee brief and Court memorandum decision focus on the claim for an earlier effective date for the scar of the right lower extremity.

The Board has reviewed the evidence of record between October 1979 and July 29, 1993, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim to reopen the claim of entitlement to service connection for hypertension, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155.

To some degree, the Veteran appears to be raising an argument couched in equity in that he contends that he began taking medication for hypertension in 1970 and so he should receive compensation from then on.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Applying the law to the facts of this case, there is no basis to grant an effective date prior to July 29, 1993, for the award of entitlement to service connection for hypertension.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later"); Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than July 29, 1993, for the grant of service connection for hypertension is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to effective date earlier than July 29, 1993, for the grant of service connection for hypertension is denied.


REMAND

In a January 2015 rating decision, the Appeals Management Center assigned a zero percent disability rating from July 29, 1993, to April 5, 2009, for hypertensive heart disease associated with hypertension.  In a March 2015 letter, the VA RO in Honolulu, Hawaii informed the Veteran of the decision and told him that if he wished to appeal he should go online and download and complete a VA Form 21-0958, Notice of Disagreement.  The VA RO did not provide the Veteran a VA Form 21-0958.  In February 2016, the Veteran submitted a statement with a subject line of notice of disagreement.  In that statement, he expressed disagreement with the assignment of a zero percent disability rating for hypertensive heart disease effective July 29, 1993.  Later in October 2016, the Veteran submitted a completed VA Form 21-0958 in which he expressed disagreement with the assignment of a zero percent disability rating for hypertensive heart disease effective July 29, 1993.  

For every case where the agency of original jurisdiction provides in connection with its decision a form for the purpose of initiating an appeal, a notice of disagreement consists of a completed and timely submitted copy of that form.  38 C.F.R. § 20.201(a) (2016).  A written communication from a claimant expressing disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement in any case in which the agency of original jurisdiction does not provide a form identified as being for the purpose of initiating an appeal.  38 C.F.R. § 20.201(b) (2016).  

As the RO did not provide a VA Form 21-0958 with its March 2015 notice letter and instead referred the Veteran to an online hyperlink, the Board accepts the February 2016 statement as a timely notice of disagreement pursuant to 38 C.F.R. § 20.201(b) on the issue of the assignment of a zero percent disability rating for hypertensive heart disease effective July 29, 1993.  No statement of the case (SOC), however, has been issued addressing this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran, with a copy to his representative, addressing the issue of entitlement to an initial compensable rating from July 29, 1993, to April 5, 2009, for hypertensive heart disease associated with hypertension.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


